Judgment appealed from in favor of plaintiff Annie Strauss against defendant, appellant reversed, the action severed, and a new trial ordered against the said plaintiff, with costs to the appellant to abide the event, unless the said plaintiff stipulates to reduce the judgment as entered in her favor to the sum of $1,352.60; in which event the judgment as so modified is affirmed, without costs. Judgment in favor of the plaintiffs Rose Gast and Philip Gast against defendant, appellant affirmed, with costs to the said plaintiffs. No opinion. Settle order on notice. Present — Finch, P. J., Merrell, McAvoy, Martin and Townley, JJ.